Title: James Madison to Jared Sparks, 8 April 1831
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 8. 1831
                            
                        
                         
                        I have duly recd. your letter of Mar. 30. In answer to your enquiries "respecting the part acted by Govr.
                            Morris (whose Life you observe you are writing) in the Federal Convention of 1787, and the political doctrines maintained
                            by him", it may be justly said that he was an able, an eloquent, and an active member, and shared largely in the
                            discussions succeeding the 1st. of July, previous to which, with the exception of a few of the early days, he was absent.
                        Whether he accorded precisely with the "political doctrines of Hamilton" I cannot say. He certainly did not
                            "incline to the democratic side", and was very frank in avowing his opinions when most at variance with those prevailing
                            in the Convention. He did not propose any outline of a Constitution as was done by Hamilton. But contended for certain
                            Articles, (a Senate for life particularly) which he held essential to the stability and energy of a Government capable of
                            protecting the rights of property against the spirit of democracy. He wished to make the weight of wealth to balance that
                            of numbers, which he pronounced to be the only effectual security to each, against the encroachments of the other.
                        The finish given to the style and arrangement of the Constitution, fairly belongs
                            to the pen of Mr. Morris; the task having, probably, been handed over to him by the Chairman of the Committee, himself a
                            highly respectable member, and with the ready concurrence of the others. A better choice could not have been made, as the
                            performance of the task proved. It is true that the state of the materials, consisting of a Reported draft in detail, and
                            subsequent resolutions accurately penned, and falling easily into their proper places, was a good preparation for the
                            symmetry and phraseology of the Instrument: but there was sufficient room for the talents and taste stamped by the author
                            on the face of it. The alterations made by the Committee are not recollected. They were not such as to impair the merit of
                            the Composition. Those, verbal & others, made in the Convention, may be gathered from the Journal, and will be
                            found also to leave that merit altogether unimpaired.
                        The anecdote you mention may not be without a foundation; but not in the extent supposed. It is certain that
                            the return of Mr. Morris to the Convention was at a Critical stage of its proceedings. The Knot felt as the Gordian one,
                            was the question between the larger & the smaller States on the rule of voting in the Senatorial Branch of the
                            Legislature; the latter claiming, the former opposing the rule of equality. Great zeal & pertinacity had been
                            shewn on both sides; and an equal division of Votes on the question, had been reiterated and prolonged, till it had become
                            not only distressing but seriously alarming. It was during that period of gloom that Dr. Franklin made the proposition for
                            a religious service in the Convention, an account of which was so erroniously given, with every semblance of authenticity,
                            thro’ the National Intelligencer, several years ago. The crisis was not over When Mr. M. is said to have had an interview
                            and conversation with Genl. Washington and Mr. R. Morris, such as may well have occurred. But it appears that on the day of
                            his re-entering the Convention, a proposition had been made from another quarter to refer the knotty question to a
                            Committee with a view to some compromize; the indications being manifest that sundry members from the larger States were
                            relaxing in their opposition, and that some ground of compromize was contemplated, such as finally took place, and as may
                            be seen in the printed Journal. Mr. Morris was in the deputation from the large State of Pennsylvania, and combated the
                            compromise throughout. The tradition is however correct, that on the day of his resuming his seat, he entered with anxious
                            feelings into the debate, and in one of his speeches painted the consequences of an abortive result to the Convention in
                            all the deep colours suited to the occasion. But it is not believed that any material influence on the turn which things
                            took, could be ascribed to his efforts. For, besides the mingling with them, some of his most disrelished ideas, the
                            topics of his eloquent appeals to the members, had been exhausted during his absence, and their minds were too much made
                            up to be susceptible of new impressions.
                        It is but due to Mr. M. to remark that to the brilliancy & fertility of his genius, he added what is
                            too rare, a candid surrender of his opinions when the lights of discussion satisfied him that they had been too hastily
                            formed, and a readiness to aid in making the best of measures in which he had been overruled.
                        In making this hastened communication I have more confidence in the discretion with which it will be used,
                            than in its fulfilment of your anticipations. I hope it will at least be accepted as a proof of my respect for your
                            object, and of the sincerity with which I tender you a reassurance of the cordial esteem & good wishes, in which
                            Mrs. M. always joins me.
                        
                            
                                James Madison
                            
                        
                    I take for granted you have at Command all the printed works of Mr. M. I recollect that there can be found among my
                            Pamphlets, a small one by him intended to prevent the threatened repeal of the law of Pennsylvania which had been passed
                            as necessary to support the Bank of N. America, and when the repeal was viewed as a formidable blow to the
                            Establishment. Should a copy be needed, I will hunt it up & forward it.